Title: To George Washington from Richard Peters, 20 June 1792
From: Peters, Richard
To: Washington, George



Dear Sir
Belmont [Pa.] June 20. 1792

I shall be happy if I can assist in solving Mr Young’s Queries; but the Time will not admit either of Accuracy or the Combinations necessary to form the Average of Labour, Building & Improvement applicable to the State at large. From Mr Y’s Calculations, formed I presume upon Communications from you, I am surprized to find that the Prices of Labour & Quantity of Product are, in a great Degree, similar to those of this State; tho’ You seem to have confined yourself to Virginia & Maryland. I mean the Labour & Wages of Hirelings for as to Slaves I have but a very imperfect, & you a perfect Knowledge of what concerns their Value, Expence & Labour.

1. Our Wages for Hirelings by the Day are commonly 2/ in Winter, & 2/6, 9 Months in the Year for common Days-Work on a Farm & every Thing found as to eating & drinking—The same Man will hire & find himself at 3/ & 3/6 ⅌ Day—For a Reaper 3/ to 3/9 & found & the same for cutting Grass—Reaping by the Acre I have never had done under 5/ but the Price generally 7/6 the Labourers finding Themselves—Neither Reaper or Mower will on an Average do more than ¾ an Acre. Mowers ⅌ Day are allowed here a pint of Rum or other Spirits ⅌ Day—a vile & unnecessary Practice. Reapers have as much as they choose perhaps three half pints ⅌ Day but this Practice is yearly diminishing. When I say that a Reaper or Mower will do ¾ of an Acre I mean of a common Crop for in heavy Grain or Grass, such as a good English Crop, no Labourer here will reap or mow above half an Acre. As to mowing, or what we call cradling, Grain, we pay a Man 5/ to 6/ ⅌ Day & found, & the Days Work about the same with Mr Young’s Statement viz. 2 or 2½ A[cre]s ⅌ Day. Mowing ⅌ Acre 5/ to 6/ & a pint of Rum. Laboure[r]s find themselves Food.
2. The Hire of a Waggon 4 Horses & Drivers from 15/ to 20/ ⅌ Day.
3. The yearly Hire of a good Labourer in Pennsilvania I think 60 Dollars or £22, 10 Currency & found, Cloathing excepted.
4. As to the Quantum of Labour to be commanded for Pay I know not how to answer. Many who have small Farms either on Rent or their own Property can spare a Portion of their Time to assist their Neighbours for Hire. The Class of People merely Labourers is not very numerous & by no Means Stationary or collected. The independent Situation they can place themselves in by removing to the Frontiers is the Cause of the Scarcity of Labourers in the settled Parts of the State. Nor is the Demand for Labour so regular as to detain unconnected Labourers in any Spot. Whether the considerable Improvements we are about undertaking by Roads & Canals will operate so as to attract Labourers from other States or from Europe in Hopes of constant Employment is yet problematical. If these Works employ none but our own People the Price of Labour will encrease on the Farms[.] There is no Doubt but that the Rates of Labour are & will for a long time continue to be higher than they are in England—Our People live better than those of the same Rank in

Life in any Part of the World. The Employer pays for the Habits of the Hireling who not only eats & drinks well when provided for in Addition to his Wages but out of his Wages must (if he has one) provide for his Family according to the Custom of the Country. Even an English Labourer who lives better than one in any other Part of Europe would be astonished at the Fare of one in America[.] I do not believe Mr Young much mistaken when he says that the Rate is comparatively 100 ⅌ Cent higher than in England; & the Habits of living are as much the Cause of it as the Easiness of the Passage over the Mountains. I am not displeased as a Citizen at this Circumstance, tho’ as a Farmer it is against my Profit. Some Things might be retrenched, but I am happy when I know that our common People are better fed & cloathed than in any other Part of the World.
5. The Prices of Land are so extremely various that there is no fixing an Average. The Situation & Improvement always add to Value. Knowing so little as our Farmers do of the Means of renovating Land the longer they are cleared the less valuable for the most Part they are. I gave to Col. Hamilton an exact Account of the Debtor & Creditor of four Farms in my Neighbourhood taken from the Knowledge I have of the general Circumstances of this Part of the Country. The Result is very unfavourable to the Characters of our Farmers. Be pleased to ask Col. H. for it as I have not a Copy. I believe Col. H. who in some Project he had, sent for Information to all Quarters could most easily give Satisfaction in this Point. Mr Y. does not know that in Parts where there are no Slaves the Farmer & his Family do the greater Portion of the Work of their Farms within themselves. This is the Reason why they can get forward & live well. If Calculations were made of every thing being hired few Farms in Pennsilvania would clear a Farthing. A Man here saves Money by a Crop of 10 Bushells & in England he would perish under it. There he rents & hires—here for the most Part the Farm is his own & he hires little or none at all.
The Products of Wheat can be all sold
—Barley not in great Quantities our People not being as fond as they ought to be of Beer.
—Rye—may encrease in Demand by domestic Distillation—at present it is no great Object
Butter—Fluctuating—but all may be sold now produced.

Beef—a good Article & when we know better how to cure it for Exportation will encrease in Demand.
Mutton—No Sale for any great Quantities. For some Time hence this will not be a great Sheep Country. The dryness of our Seasons burn up the Pasture for a great Part of the Year—we keep too many Dogs who destroy them. & our Country is much intersected with Mountains inhabited by Wolves which cannot be extirpated. It is a profitable Article so far as you can extend it but no great Capital can be employed in it & if the Bussiness was more extensively carried on the Profit would be reduced to Nothing. Our long Winters are inimical to Sheep—they render the keeping expensive & subject the Animal to numberless Disorders. We can have no succulent or green Forage—Turnips are out of the Question our Snows & severe Weather destroy or cover them, nor is their Culture certain—I have tried the English Sheep which were degenerate & stand the Climate but badly. As to Fleece it is but scant, 3 lb. ⅌ Sheep being rather an Overcalculation. Wool is now in some Demand but I have known it unsaleable. I hope Manufactures will continue to encrease the Demand but the Prospect of this is distant. Mr Y’s Calculation upon Waste Land might be well enough if the Circumstances before stated as to Sheep did not forbid our going extensively into them. Sheep have most Enemies where there could be most Range for them; & they require Care as well as Range. I know none who have tried the Sheep Business that have suceeded. Folding is very well—but it requires Labour & the Sheep crouded together here have often perished. I cannot ascertain how many an Acre will support for none are kept within my Knowledge but in small Numbers & as a Variety in a Farmers Stock. They are close Feeders & destroy Pasture prodigiously.
Excuse me, Sir, for this hasty & imperfect Sketch. I should have gone more deeply into the Subject had the Time You allot permitted. Unless one could find, as it is in England, the Business carried on in different Branches systematically it is difficult to make Calculations or even Observations generally applicable. Few People here do all their Business by hiring & some scarcely hire at all. The Race of Tenantry is miserable indeed. I am with the greatest Respect Your obedt Servt

Richard Peters



Should you think of any particular Point I would be pleased to mention it. I will pay particular Attention to it. Mr Young’s Letter would require a very extended Discussion.

